Order filed February 4, 2021




                                       In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00397-CR
                                   ____________

               EX PARTE MARCO ANTONIO CONTRERAS


             On Appeal from County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2285006

                                       ORDER

      On December 11, 2020, pursuant to Tex. R. App. P. 37.1, we requested you
review the record and file a proper certification of the defendant’s right of appeal
and transmit a supplemental clerk’s record containing a certification to this court
the record of the hearing to our court on or before December 28, 2020.

      On January 6, 2021, we alerted you that we had not received the requested
record. The record was not received.

      On January 25, 2021, we again alerted you that we had not received the
requested record. In response, the trial court clerk filed an information sheet
stating:
        This accelerated appeal is from an appealable order, specifically the denial
of a pretrial application for writ of habeas corpus. Accordingly, the trial court is
required to certify appellant’s right of appeal. See Tex. R. App. P. 25.2(a)(2)).
Without a certification, this court is required to dismiss the appeal. See Tex. R.
App. P. 25.2(d).

        Accordingly, we direct the trial court to review the record, file a proper
certification of the defendant’s right of appeal, and have a supplemental clerk’s
record containing a certification transmitted to our court on or before February 15,
2021.



                                   PER CURIAM



Panel Consists of Justices Chief Justice Christopher and Justices Spain and Wilson.